Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Pre-Appeal Brief request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, 15-18, 20, 22, 24 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “wherein each toy construction piece of the plurality of toy construction pieces includes one or both of: a male connection element and a female connection element”.  It is unclear if the device of claim 10 is “or both” i.e. in the alternative, is it referring to each piece of only to a male connection elemen or only to a female connection element or one with both elements; or the plurality includes one type or both? 
	Same applies with regard to claims 13 and 17, if there is only a male or only a female, to what “male and female” of the same toy construction the claims refers to? 
	With respect to claim 22 dependent upon claim 10, again, if only one of the element is claimed, i.e. “one”, if there is only one male connection only or one female connection only, it is unclear to what male female connection pieces the claim refers to.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 10-13, 16, 20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al US 6,648,714 (“Kuo”) in view of Lee US 11,351,473 (“Lee”) OR Howard US 9,126,086 (“Howard”).
	As per claim 1, Kuo discloses a toy construction kit (a toy brick)(Figs. 1-4; 2:19-3:31), comprising: 
	a first toy construction piece (subsidiary part 2) including a male connection element (insertion portion 22)(Fig. 1, 4; 2:49-67); 
	and a second toy construction piece including a connector core (subsidiary part 2 with sleeve portion 21), a core shell (main body 1 with connecting channel 12) that extends on an exterior side of the connector core (shell surrounding the core), and a female connection element (connecting room 211)(Fig. 1; 2:20-66); 
	wherein the male connection element includes a peg unit with a connector peg that extends along a peg axis (part 2 having sleeve portion 22)(Fig. 2); wherein the female connection element includes a connecting element core portion of the connector core that defines a receiver cavity (Fig. 3); and a connection element shell portion of the core shell; wherein the receiver cavity is configured to selectively and repeatedly receive at least a portion of the connector peg to selectively and repeatedly couple the male connection element and the female connection element to one another to operatively couple the first toy construction piece with the second toy construction piece (note at least Fig. 4 and 3:13-17 as a connection two bricks to each other); 
	wherein the connector peg is configured to be selectively and repeatedly removed from the receiver cavity to selectively and repeatedly uncouple the male connection element and the female connection element to selectively uncouple the first toy construction piece and the second toy construction piece from one another (note Figs. 2 and 3 and 3:1-12 in conjunction to Fig. 1 as the connection of toy 1 and toy 2 to +each other); wherein the connector core and the connector peg are formed of different materials (the connector core 14  is formed by plastic (2:23-48) and the connector peg 21 is formed from a soft material (2:49-55).
	Kuo is not specific regarding a connection element core portion of the connector core that defines a receiver cavity and wherein the connector core and the core shell are formed of different materials; wherein the connector core is formed of a material that is more resilient than the core shell; and wherein the connector core is formed of a material that is more resilient than the connector peg.  
	With respect to a connection element core portion of the connector core that defines a receiver cavity and wherein the connector core and the core shell are formed of different materials Lee discloses a second toy construction piece including a connector core, a core shell that extends on an exterior side of the connector core (building block 100, includes a connector core (module 30) and a core shell (upper housing 20 and lower housing 10)(Figs. 1-4B and 3:40-55; note also Fig. 8 in conjunction to at least 4:32-47 as the connection of several building blocks utilizing male-female connection).
	In addition, Howard discloses a module 4 including a connector core (tube 78) and a core shell (formed by first portion 4A and second portion 4B)(Fig. 10 and 6:18-59).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kuo’s  a connection element core portion of the connector core that defines a receiver cavity and wherein the connector core and the core shell are formed of different materials as taught by Lee / Howard for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a toy type construction including plurality of toys formed wherein the second toy, including a female connection means that includes a core-core shell to insure a firm and sturdy connection of the toys to each other via male (i.e. peg)-to-female (i.e. receiver) yet allow an easy manipulation and disassembly therefrom. 
	With respect to wherein the connector core is formed of a material that is more resilient than the core shell; and wherein the connector core is formed of a material that is more resilient than the connector peg, all the prior art is not specific regarding the use of materials, as previously stated during the course of prosecution (e.g. office actions 11-3-2020) a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). And In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
	Thus, including such known materials, suitable for their intended use, would have been obvious as such materials are readily available, strong, safe and durable enough to be use while forming a building block.  
	Second, it seems as even applicant is aware that the use of different materials of forming is invention is not as critical or essential as argued by Mr. Hayes and Mr. Pease (declaration 8-13-2020). As also stated within applicant’s original disclosure on pages 10:17+; for example, page 11:line 2” In such an example, connector peg 128 and core shell 150 may be formed of the same material.”; or Page 11:lines 9-10 “In other embodiments, connector core 142 and core shell 150 may be formed of the same material.”  
	Thus, the use of such different materials would have been an obvious use of known materials suitable for their intended use as stated above.
	As per claim 4, Kuo discloses wherein the core shell substantially covers the connector core (core shell 14 substantially covers the connector core 111)(Figs. 1 and 2). 
	As per claim 10, since the claim’s limitations are very similar to claim 1, the examiner states that claim 10 is rejected over Kuo and Lee/Howard for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	With respect to a plurality of toy construction toy pieces, note at least Fig. 4 regarding plurality of toy buildings.  Note also Figs. 5 and 6 as to a connection of a plurality of blocks comprising a male connection element and a female connection element. 
	As per claim 22, with respect to wherein the plurality of toy construction pieces includes at least a first toy construction piece and a second toy construction piece (note Kuo’s Fig. 1 regarding part 1, second toy and part 2 first toy); wherein the first toy construction piece includes the male connection element (sleeve 21, Fig, 1 of Kuo); wherein the second toy construction piece includes the connector core, the core shell, and the female connection element (second toy (main body 1) construction piece including a connector core (core 111); a core shell 14 and a female connection element (connecting channel 12)(Fig. 1; 2:20-48 of Kuo); 
	With respect to wherein the receiver cavity is configured to selectively and repeatedly receive at least a portion of the connector peg to selectively and repeatedly couple the male connection element and the female connection element to one another to selectively and repeatedly couple the first toy construction piece and the second toy construction piece to one another and to selectively and repeatedly uncouple the first toy construction piece and the second toy construction piece from one another, the modified Kuo by the teachings of Lee and/or Howard would have included such cavity and whereas the first toy (i.e. male) and the second toy (female) would have connected as such.  
	As per claims 12, 13, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces is a structural block that is configured to be selectively coupled to each of at least two other toy construction pieces of the plurality of toy construction pieces (claim 12) and wherein one or more of: (i) the structural block includes at least one male connection element and at least one female connection element; (ii) the structural block includes at least two male connection elements; and (iii) the structural block includes at least two female connection elements (claim 13), as previously mentioned absent any specific structure to “a structural block” any block of Kuo (which includes main part 1 (female connection) and part 2 (male connection) construed as such “structural block” that is configure to be attached to other block in Fig. 4 (3:13-32); also see Figs. 5 and 6 (3:32+). 
	As per claim 16, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces takes the appearance of one or more of a passenger module, a cockpit, an engine, a jet engine, a rocket engine, a turbofan engine, an exhaust port, an aerodynamic surface, a wing, an aerodynamic stabilizer, a rudder, a fin, a weapon, a gun, a missile bank, a storage tank, and a fuel tank, although Bruder is not specific to such configuration, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kuo’s toy construction pieces to take the appearances as claimed for the reason that a skilled artisan would have been motivated as merely matter of user’s choice, without any more.
	As per claim 20, although Kuo  is not specific regarding wherein each toy construction piece of the plurality of toy construction pieces has a maximum dimension that is at least 10 millimeters (mm) and at most 70 mm, such modification would have been obvious by routine experimentation.
	To that end, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kuo’s toy construction piece in such size/dimension as claimed for the reasons that a skilled artisan would have been motivated to discover the3 optimum toy construction size, by routine experimentation, that is not to big nor to small, thus allowing an optimize play of assemble-disassemble, by insuring a firm connection at assembly, yet allowing easy disassembly.
	As per claim 24, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces includes the connector core, the core shell, and the female connection element; wherein the connector core defines a plurality of receiver cavities; wherein the female connection element is a first female connection element; wherein the receiver cavity of the first female connection element is a first receiver cavity of the plurality of receiver cavities; and wherein the toy construction piece further includes at least a second female connection element that includes a second receiver cavity of the plurality of receiver cavities, note Kuo’s Figs. 1 and 2 regarding the structure of the female toy 1 with the receivers (such as channel 12, notches 15) and trenches 111; note Lee’s Fig. 1 as the structure of female piece including a core, a core shell and a female connection; see also Howard’s Fig. 10.  The second female connection element construed as a main body of a second building block as at least two blocks are to be connected to each other as seen in Fig. 4.     
	As per claim 11, with respect to wherein the connector core of the second toy construction piece is operatively coupled to at least a portion of the core shell of the second toy construction piece note Kuo’s Fig. 1 as well as Lee’s Figs 1, 2A and 2B and Howard’s Fig. 10.  
Claim(s) 15, 17, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Lee / Howard as applied to claim 1 above, and further in view of Bruder US 2005/0272301 (“Bruder”).
	As per claim 15, Kuo is not specific regarding wherein at least one toy construction piece of the plurality of toy construction pieces is a terminal piece that is configured to be selectively coupled to only one other toy construction piece of the plurality of toy construction pieces, wherein the terminal piece includes only one of the male connection element or the female connection element, any building block 1 that is not construed as “structural block” construed as such “terminal piece”.  In addition, not Fig. 4 regarding extension piece 31 ([0047]) and/or Fig. 7([0051]) regarding building block 43, each is also construed as such “terminal piece” as claimed of Bruder construed as such block.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kuo’s wherein at least one toy construction piece of the plurality of toy construction pieces is a terminal piece that is configured to be selectively coupled to only one other toy construction piece of the plurality of toy construction pieces, wherein the terminal piece includes only one of the male connection element or the female connection element as taught by Bruder for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results forming a building block with a variety of different blocks to enhance the use of the toy to form many and different assemblies. 
	As per claim 17, Kuo is not specific regarding wherein at least one toy construction piece of the plurality of toy construction pieces is a double male piece that includes the male connection element; wherein the male connection element of the double male piece is a first male connection element with a first connector peg extending along a first peg axis; and wherein the double male piece additionally includes a second male connection element with a second connector peg extending along a second peg axis.  
	However, Bruder discloses wherein at least one toy construction piece of the plurality of toy construction pieces is a double male piece that includes the male connection element; wherein the male connection element of the double male piece is a first male connection element with a first connector peg extending along a first peg axis; and wherein the double male piece additionally includes a second male connection element with a second connector peg extending along a second peg axis (connector 28 includes first and second pegs, noses 17)(Fig. 3 and [0044]; see also marking hereinafter).

    PNG
    media_image1.png
    797
    895
    media_image1.png
    Greyscale


	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kuo’s wherein at least one toy construction piece of the plurality of toy construction pieces is a double male piece that includes the male connection element; wherein the male connection element of the double male piece is a first male connection element with a first connector peg extending along a first peg axis; and wherein the double male piece additionally includes a second male connection element with a second connector peg extending along a second peg axis as taught by Bruder  for the same reasons discussed above, i.e. combining prior art elements according to known methods to yield predictable results forming a building block with a variety of different blocks to enhance the use of the toy to form many and different assemblies. 
	As per claim 18, Bruder discloses wherein the first peg axis is parallel to the second peg axis (Fig. 3 and [0044]).   
	As per claim 25, Kuo is not specific wherein the structural block includes the connector core and the core shell; wherein the structural block includes the at least two female connection elements; wherein the connector core includes the connection element core portion of each female connection element of the at least two female connection elements; and wherein the core shell includes the connection element shell portion of each female connection element of the at least two female connection elements.
	However, such limitations are taught by Bruder Fig. 1 and [0037]-[0041] regarding the building block 1 formed by mounting assembly opening 2 including sides 4-7 (e.g. connector core) and the core 2 is surrounded by assembly funnel 3, having surfaces 10-13 connected to each other by connecting surface 14.  With respect to two female connection elements, note Figs. 12-16 regarding different assemblies utilizing plurality of female connection building block 1.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kuo’s wherein the structural block includes the connector core and the core shell; wherein the structural block includes the at least two female connection elements; wherein the connector core includes the connection element core portion of each female connection element of the at least two female connection elements; and wherein the core shell includes the connection element shell portion of each female connection element of the at least two female connection elements ass taught by Bruder  for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results forming a building block with a variety of different blocks to enhance the use of the toy to form many and different assemblies. 
Claims 1, 4, 10-13, 15-18 and 20, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder US 2005/0272301 (“Bruder”) in view of Lee US 11,351,473 (“Lee”) and Kuo et al US 6,648,714 (“Kuo”).
	As per claim 1, Bruder discloses a toy construction kit (building block assembly)(Figs. 1-16; [0002]-[0019] and [0037]-[0057]), comprising: 
	a first toy construction piece including a male connection element (connector 28 including latching noses 17, 23, 24 and 29 )(Fig. 3 [0044]; also note the examiner’s markings hereinafter with respect to claim 17 regarding the pegs and axis; for purposes of simplicity hereinafter the examiner will refer to peg “as nose/s 17”); 
	a second toy construction piece including a connector, a shell that extends on an side of the connector, and a female connection element  (building block 1 including a mounting opening assembly 2 with sides 4-7 (i.e. connector) and assembly funnel 3 with surfaces 10-13 connected to each other by connecting surface 14, surrounding assembly 2 (i.e. a shell)(Fig. 1 [0037]-[0041]); wherein the male connection element includes a peg unit with a connector peg that extends along a peg axis (Fig. 3; regarding latching noses 17, i.e. peg-peg axis; note the examiner’s markings hereinafter with respect to claim 17 regarding the pegs and axis”); wherein the second toy construction piece includes the female connection element; wherein the female connection element includes: a connection element portion of the connector that defines a receiver cavity (mounting square assembly 2 with sides 4-7); and a connection element shell portion of the shell (assembly funnel 3 with surfaces 10-13 connected by connecting surface 14)(building block 1)(Fig. 1; [0037]-[0041]); 
	Page 2 -AMENDMENT AND RESPONSE ACCOMPANYING REQUEST...; Serial No. 16/585,566wherein the receiver cavity is configured to selectively and repeatedly receive at least a portion of the connector peg to selectively and repeatedly couple the male connection element and the female connection element to one another to operatively couple the first toy construction piece with the second toy construction piece; wherein the connector peg is configured to be selectively and repeatedly removed from the receiver cavity to selectively and repeatedly uncouple the male connection element and the female connection element to selectively uncouple the first toy construction piece and the second toy construction piece from one another(the building block 1 (with the core 2 and shell 3) is design a female connection elements; whereas the connector 28 with pegs/noses 17 is a male connector)(note Figs. 12-16 in conjunction to [0056] and [0057] as an assembly is formed by male connection element and female connection element); and wherein the connector and the connector peg are formed of different materials (the core, mounting surface 2 and assembly 3 which surrounds the mounting surface, to form building block 1; again note Fig. 1 in conjunction to [0037]-[0041]; it is clear that the connector 28 is a different and separate from the building block 1 (from the core 2 and shell 3) as shown in Fig. 1.
	Bruder is not specific regarding the second toy construction piece including a connector core, a core shell that extends on an exterior side of the connector core.
	Bruder is not specific regarding wherein the connector core is formed of a material that is more resilient than the core shell; wherein the connector core and the connector peg are formed of different materials; and wherein the connector core is formed of a material that is more resilient than the connector peg.
	With respect to second toy construction piece including a connector core, a core shell that extends on an exterior side of the connector core, Lee discloses a second toy construction piece including a connector core, a core shell that extends on an exterior side of the connector core (building block 100, includes a connector core (module 30) and a core shell (upper housing 20 and lower housing 10)(Figs. 1-4B and 3:40-55; note also Fig. 8 in conjunction to at least 4:32-47 as the connection of several building blocks utilizing male-female connection).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bruder’s  second toy construction piece including a connector core, a core shell that extends on an exterior side of the connector core as taught by Lee  for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a toy type construction including plurality of toys formed wherein the second toy, including a female connection means that includes a core-core shell to insure a firm and sturdy connection of the toys to each other via male (i.e. peg)-to-female (i.e. receiver) yet allow an easy manipulation and disassembly therefrom. 
  	With respect to the use of different materials in forming male female connection pieces, elements, means, Kuo discloses the use of plastic in forming body 1 and soft resilient material in forming part 2 (i.e. male female connection formed by different materials; note 2:  53+ “four first covering portions 23 extending vertical to the sleeve portion 21 from the front end of the sleeve portion 21 in radial pattern, and four second covering portions 24 extending, parallel to the sleeve portion 21, from outward ends of corresponding ones of the covering portions 23” and 3:3+”and the insertion portion 22 joined to the channel tail portion 13, and the first covering portions 23 are fitted in, and adhered to, corresponding ones of the holding trenches 15, and the second covering portions 24 are fitted in, and adhered to, corresponding ones of the holding trenches 14. Thus, the front side and four corners located between adjacent ones of the upper, lower, left, and right sides of the main body 1 are provided with objects, e.g. rubber in the present embodiment, that are relatively soft as compared with the main body 1”
	Thus, Kuo’s teaches the use of two different materials a more resilient and harder different materials.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruder’s device with different materials forming his male female connection means as taught by Kuo for the reason that a skilled artisan would have been motivated by the teachings and suggestions of Kuo.
	Kuo in 1:46-60 states “ It is a main object of the present invention to provide a toy brick, which includes a plastic main body, and a soft and elastic subsidiary part, which can be joined to the main body easily and securely; some portions of the soft and elastic subsidiary part are adhered to the comers of the main part. An insertion portion of the soft and elastic subsidiary part is used for connection with a second toy brick of the kind therefore toy bricks of the present invention can be relatively firmly connected to each other. Toy bricks of this kind will not produce loud or annoying noise when hitting each other or the floor under the game of construction, and are less likely to cause people to get injured or feel painful if people step on or rub against the bricks accidentally because the subsidiary parts thereof are made of soft and elastic materials.”
	Accordingly, a skilled artisan would have appreciated that utilizing different materials in forming Bruder’s device (i.e. male and female connection means) would have been beneficial for such reasons. 
	In addition, as previously stated during the course of prosecution (e.g. office actions 11-3-2020) a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). And In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
	Thus, including such known materials, suitable for their intended use, would have been obvious as such materials are readily available, strong, safe and durable enough to be use while forming a building block.  
	Second, it seems as even applicant is aware that the use of different materials of forming is invention is not as critical or essential as argued by Mr. Hayes and Mr. Pease (declaration 8-13-2020). As also stated within applicant’s original disclosure on pages 10:17+; for example, page 11:line 2” In such an example, connector peg 128 and core shell 150 may be formed of the same material.”; or Page 11:lines 9-10 “In other embodiments, connector core 142 and core shell 150 may be formed of the same material.”  
	Thus, the use of such different materials would have been an obvious use of known materials suitable for their intended use as stated above.
	Lastly, with respect to a female connection means (i.e. connector core) is more resilient than a connector peg (i.e. a male) the “resiliency” construed as more ”hardy, strong, robust, and etc.” whereas a plastic is more ”hardy, strong, robust, and etc.” than rubber and etc.
	If there is any doubt regarding such interpretation it is noted that in In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) it was had held (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).  
	Thus, having the male or female “more resilient” would have not changed the nature of the building block as including male and female connection elements and the benefits of utilizing different materials as discussed by Kuo/Zhu.     
	As per claim 4, with respect wherein the core shell substantially covers the connector core, note Lee’s Figs. 1-2C.
	As per claim 10, as understood, since the claim’s limitations are similar to claim 1, the examiner states that claim 10 is rejected over Bruder, Lee and Kuo for the same reasons discussed above with respect to claim 1.It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	With respect to a plurality of toy construction toy pieces, note Figs. 8-16 and [0052]-[0057], wherein the assembly (for example block 44) is formed by plurality of building blocks 1 of Fig. 1(e.g. a female connection element) and plurality of connectors 28 of Fig. 3 (e.g. a male connection element).   
	As per claim 22, with respect to wherein the plurality of toy construction pieces includes at least a first toy construction piece and a second toy construction piece; wherein the first toy construction piece includes the male connection element; wherein the second toy construction piece includes the connector core, the core shell, and the female connection element; wherein the receiver cavity is configured to selectively and repeatedly receive at least a portion of the connector peg to selectively and repeatedly couple the male connection element and the female connection element to one another to selectively and repeatedly couple the first toy construction piece and the second toy construction piece to one another and to selectively and repeatedly uncouple the first toy construction piece and the second toy construction piece from one another, the building block 1 (with the core 2 and shell 3) is design a female connection elements; whereas the connector 28 with pegs/noses 17 is a male connector)(note Figs. 12-16 in conjunction to [0056] and [0057] as an assembly is formed by male connection element and female connection element; In particular note Figs. 12 and 13 in conjunction to [00045], [0046], [0053] and [0054] as the manner of the connection between a plurality of female connection element 1 and male connection element 28 of Bruder .
	As per claim 11, with respect to wherein the connector core of the second toy construction piece is operatively coupled to at least a portion of the core shell of the second toy construction piece, note Bruder’s Fig. 1 and [0037]-[0041] regarding the structure of a second toy, i.e. building block 1 (the female connection element) that included the connector core (mounting assembly opening 2) and core shell (assembly funnel 3) that surround it (i.e. operatively coupled thereto each other); note  Figs. 12-16 regarding a plurality of identical building block assemblies 1. 
	As per claims 12, 13, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces is a structural block that is configured to be selectively coupled to each of at least two other toy construction pieces of the plurality of toy construction pieces (claim 12) and wherein one or more of: (i) the structural block includes at least one male connection element and at least one female connection element; (ii) the structural block includes at least two male connection elements; and (iii) the structural block includes at least two female connection elements (claim 13), construed as any combination of plurality of building block 1 and connector 28 as shown in Figs. 12-16; note in particular Fig. 8 and [0052] as Bruder design building block 44 as two building blocks 1 (connected by connector/s 28).   
	As per claim 15, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces is a terminal piece that is configured to be selectively coupled to only one other toy construction piece of the plurality of toy construction pieces, Page 6 -AMENDMENT AND RESPONSE ACCOMPANYING REQUEST...; Serial No. 16/585,566wherein the terminal piece includes only one of the male connection element or the female connection element, any building block 1 that is not construed as “structural block” construed as such “terminal piece”.  In addition, not Fig. 4 regarding extension piece 31 ([0047]) and/or Fig. 7([0051]) regarding building block 43, each is also construed as such “terminal piece” as claimed.  
	As per claim 16, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces takes the appearance of one or more of a passenger module, a cockpit, an engine, a jet engine, a rocket engine, a turbofan engine, an exhaust port, an aerodynamic surface, a wing, an aerodynamic stabilizer, a rudder, a fin, a weapon, a gun, a missile bank, a storage tank, and a fuel tank, although Bruder is not specific to such configuration, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruder’s toy construction pieces to take the appearances as claimed for the reason that a skilled artisan would have been motivated as merely matter of user’s choice, without any more.
	As per claim 17, Bruder discloses wherein at least one toy construction piece of the plurality of toy construction pieces is a double male piece that includes the male connection element; wherein the male connection element of the double male piece is a first male connection element with a first connector peg extending along a first peg axis; and wherein the double male piece additionally includes a second male connection element with a second connector peg extending along a second peg axis (connector 28 includes first and second pegs, noses 17)(Fig. 3 and [0044]; see also marking hereinafter).

    PNG
    media_image1.png
    797
    895
    media_image1.png
    Greyscale

	As per claim 18, Bruder discloses wherein the first peg axis is parallel to the second peg axis (Fig. 3 and [0044]).  
	As per claim 20, although Bruder is not specific regarding wherein each toy construction piece of the plurality of toy construction pieces has a maximum dimension that is at least 10 millimeters (mm) and at most 70 mm, such modification would have been obvious by routine experimentation.
	To that end, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruder’s toy construction piece in such size/dimension as claimed for the reasons that a skilled artisan would have been motivated to discover the optimum toy construction size, by routine experimentation, that is not to big nor to small, thus allowing an optimize play of assemble-disassemble, by insuring a firm connection at assembly, yet allowing easy disassembly. 
	As per claim 24, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces includes the connector core, the core shell, and the female connection element (note Fig. 1 and [0037]-[0041] regarding the building block 1 formed by mounting assembly opening 2 including sides 4-7 (e.g. connector core) and the core 2 is surrounded by assembly funnel 3); with respect to wherein the connector core defines a plurality of receiver cavities; Page 8-AMENDMENT AND RESPONSE ACCOMPANYING REQUEST...; Serial No. 16/585,566wherein the female connection element is a first female connection element; wherein the receiver cavity of the first female connection element is a first receiver cavity of the plurality of receiver cavities; and wherein the toy construction piece further includes at least a second female connection element that includes a second receiver cavity of the plurality of receiver cavities, note [0045] and [0046] in conjunction to at least Figs. 12 and 13 as Bruder states “ [0045]to assemble a connector 16 or 28 with a building block 1, the connector 16, 28 is introduced into the square mounting opening 2 in a position which is rotated by 45.degree., and indeed such that the latching noses 17 and, where appropriate 24, are disposed opposite to the corner surfaces 8. The spacing between oppositely disposed latching noses 17 and/or 24 is dimensioned such that it is somewhat lower than the diagonal of the assembly opening 2, that is the distance between two diagonally oppositely disposed corner surfaces 8. The latching noses 17, and where appropriate 24, pass through the assembly opening 2 until the assembly elevation 18 and/or 25 makes contact with the assembly funnel 3. The connector 16 or 28 is subsequently rotated by 45.degree.. Since the assembly elevation 18 and/or 25 at first lies diagonally in contact, the distance between the connector 16 or 28 and the building block 1 decreases in the course of this movement according to the contour of the lower side of the latching noses. In the final position the latching noses 17 and/or 24 lie below the side surfaces 4-7 of the square mounting opening 2. They are latched there. [0046] The just described, latched position can also be achieved in that the connector 16 or 28 is positioned on the assembly opening 2 in the described final position and is pushed into the assembly opening 2 by hand. As a result of the resilience of the elevations 22 supporting the latching noses 17, 24, the latching noses 17, 24 yield inwardly. This inward resilient movement is assisted by run-in ramps 30 which are provided above the latching noses 17.”
	Again, the modified Bruder by the teachings of Lee would have had a connector core (e.g. module 30) cover by a core shell (e.g. housings 10-20) as discussed above.  
	As per claim 25, with respect to wherein the structural block includes the connector core and the core shell; wherein the structural block includes the at least two female connection elements; wherein the connector core includes the connection element core portion of each female connection element of the at least two female connection elements; and wherein the core shell includes the connection element shell portion of each female connection element of the at least two female connection elements, note Fig. 1 and [0037]-[0041] regarding the building block 1 formed by mounting assembly opening 2 including sides 4-7 (e.g. connector core) and the core 2 is surrounded by assembly funnel 3, having surfaces 10-13 connected to each other by connecting surface 14.  With respect to two female connection elements, note Figs. 12-16 regarding different assemblies utilizing plurality of female connection building block 1.

Allowable Subject Matter
Claims 2, 3, 5-8 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-13, 15-18, and 20-22, 24 and 25 have been considered but are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and partially they are not persuasive.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                        7/22/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711